CAPOTOSTO, J.
Assumpsit. Verdict for plaintiff for $569.43. New trial asked by the defendant on the ground that the verdict is against the evidence.
The evidence is conflicting, confused and indefinite. The bookkeeping is primitive and incomplete. It concerns extra work in plastering an apartment house. In this case the plastering involved two operations: the first coat, called “browning”, and the second or finish coat. From the careless use of these terms various contradictory inferences are sought to be drawn by the respective parties. The Court inferred that in the technical language of the trade a charge for “browning” includes the replacement of finished plaster. It is construed to mean that the tradesman had to remove all coats down to the lathes. The defendant does not agree with this interpretation.
The whole question, both on liability and damages, was clearly one for the jury. It apparently gave the defendant certain credits, but refused to accept his version of the entire transaction. The jury was reasonably justified in interpreting the evidence as it did. Under such circumstances this Court does not feel that the 'verdict should be disturbed.
Motion for new trial denied.